Citation Nr: 0833616	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-11 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of overpayment of compensation 
benefits in the amount of $8072.59.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service in June 1976 and from November 
1977 until November 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 decision of the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Denver, Colorado.

The veteran testified at a videoconference hearing before the 
undersigned in June 2008.  A transcript of that proceeding is 
associated with the claims folder.

The claims folder contains various rating actions addressing 
the issue of apportionment of the veteran's benefits.  Such 
claims were raised by the veteran's spouse, C. A. S., and by 
an individual whose current name is K. R., with whom the 
veteran had a child, T. M. S.  Apportionment was denied to K. 
R. on several occasions.  Apportionment was awarded to C. A. 
S. in a May 2005 rating decision.  While the veteran 
submitted a notice of disagreement in May 2005, it is clear 
that such submission was the result of a misunderstanding.  
Indeed, the veteran very explicitly stated in a March 2005 
that he was in agreement with his wife C. A. S. receiving an 
apportionment of his VA benefits.  Moreover, the "notice of 
disagreement" appeals the apportionment to T. M. S., the 
child of K. R., who was never actually awarded an 
apportionment, thus leaving no adverse determination for the 
veteran to appeal.  The veteran explained at his June 2008 
hearing that, due to confidentiality concerns, he was not 
told which apportionment claim was which, so he did not know 
who received the apportionment or what decision he was 
contesting.  

Based on the foregoing, the May 2005 communication from the 
veteran is not construed as a notice of disagreement and the 
apportionment claims are not otherwise in appellate status.  

It is also noted that a January 2008 VA letter to the veteran 
proposed to reduce his payments from $209.00 to $115.00 
effective December 1, 2006, due to his incarceration.  It is 
noted that the veteran was released from incarceration during 
December 2006, and an audit associated with the claims folder 
indicates that the veteran began to receive payment of 
$209.00 effective December 1, 2006.  Thus it appears that he 
should have received the lower amount until January 1, 2007, 
the first day of the first full month during which he was no 
longer incarcerated.  At any rate, no action implementing 
that proposed reduction occurred and such proposed reduction 
has no bearing on the overpayment at issue, which concerns 
the period from October 2004 to January 2005.  

Finally, it is noted that the veteran has also perfected an 
appeal with respect to a claim of entitlement to a rating in 
excess of 10 percent for residuals of a right eye injury.  
The matter was before the Board in July 2003, at which time a 
remand was ordered to accomplish additional development.  In 
January 2008, the RO increased the veteran's disability 
evaluation to 40 percent.  Later that month, the veteran 
submitted a statement to the effect that he was satisfied 
with that decision and wished to withdraw his appeal.  Thus, 
that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  On July [redacted], 2004, the veteran was sentenced to a period 
of incarceration; he did not inform VA of this information, 
despite having received notice instructing him to do so.

2.  The veteran began serving his period on incarceration on 
August [redacted], 2004; at the time he was receiving a 100 percent 
combined disability evaluation.  

3.  The veteran continued to receive benefits at the 100 
percent rate until January 2005, at which time his award was 
reduced to 10 percent; a May 2005 decision awarded his spouse 
entitlement to the remainder of his benefits during the 
period of incarceration, which ended on December [redacted], 2006.

4.  The evidence does not demonstrate that the veteran acted 
in bad faith with respect to the creation of the overpayment.  

5.  The veteran bears significant fault with respect to 
creation of the overpayment by virtue of his failure to 
notify VA of his incarceration.

6.  No fault has been demonstrated by VA in the creation of 
the indebtedness.

7.  Recovery of the overpayment would not create an undue 
hardship.  


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2007).

2.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim for waiver of recovery of 
overpayment of VA benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) (the notice and duty to assist 
provisions of the VCAA do not apply to chapter 53 waiver of 
recovery matters, as chapter 53 already contains its own 
notice provisions).  

In any event, even though the VCAA does not apply, the Board 
notes that the RO notified the veteran of the relevant 
statutes and regulations, and that the veteran was provided a 
personal hearing in this matter in June 2008.  He has also 
submitted written correspondence in support of his claim.  
The Board finds that he has been adequately notified of the 
relevant statutes and regulations and has been given the 
opportunity to submit any additional evidence he might have 
to support his claim. Accordingly, the Board will address the 
merits of the appeal.

Discussion

The present appeal stems from an overpayment created by 
retroactive reduction in the benefits payable to the veteran 
due to his incarceration.

The evidence of record indicates that the veteran was 
sentenced to a jail term for violating a restraining order.  
His sentencing date was July [redacted], 2004, and his actual 
confinement began on August [redacted], 2004.  He was released on 
December [redacted], 2006.

Again, the veteran became incarcerated on August [redacted], 2004, and 
at that time was in receipt of a 100 percent combined 
disability evaluation.  In this regard, a veteran who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony committed 
after October 7, 1980, and has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 3.665 (2007).

Thus, based on the foregoing, the veteran became entitled to 
receive compensation only at the 10 percent level beginning 
October [redacted], 2004, the 61st day of his incarceration.  However, 
in actuality he continued to receive his full rate of 
compensation until January 2005.  Thus, an overpayment in the 
amount of $8072.59 was created.  

It is noted that the amount of the overpayment has been 
demonstrated by an audit that is included in the claims 
folder.  The veteran has at no time challenged the amount of 
the overpayment.  As such, the issue of validity of the debt 
is not before the Board at this time.  Rather, the sole 
question for consideration is whether 
the veteran should be granted a waiver of overpayment as to 
such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

In the present case, the veteran failed to inform VA of his 
incarceration.  That situation is not tantamount to fraud or 
misrepresentation.  Moreover, while it is conceivable that 
the appellant's failure to notify VA of his incarcerated 
status was motivated by an intent to seek an unfair 
advantage, the Board fails to find bad faith here.  Again, as 
noted in Richards, the neglect to fulfill some duty or 
contractual obligation is not an appropriate basis for a bad 
faith determination.  Here, the appellant may have had a duty 
to inform VA of his imprisonment; however, based on Richards, 
his failure to do so is insufficient to establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board finds 
that repayment of the veteran's indebtedness would not 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is denied.  

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2007).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  In 
the present case, the veteran was sentenced to jail time on 
July [redacted], 2004, and entered confinement on August [redacted], 2004.  He 
did not inform VA of his incarceration or impending 
incarceration.  Rather, VA learned of the veteran's 
incarceration from the Colorado Department of Corrections in 
October 2004.  

The record establishes that the veteran received 
communications from VA from which he would understand the 
need to report his incarceration.  For example, the March 
2002 award letter associated with a rating decision granting 
entitlement to special monthly compensation indicated the 
enclosure of VA Form 21-8764, Disability Compensation Award 
Attachment-Important Information.  That form provides notice 
of conditions affecting the right to payment of benefits, 
including that it is the responsibility of the veteran to 
"immediately" notify VA in writing of any change of address 
and that benefits would be reduced upon incarceration in a 
penal institution in excess of 60 days for conviction of a 
felony.  

Despite receiving such notice, the record fails to 
demonstrate that the veteran informed VA of his 
incarceration.  At his June 2008 hearing, he contends that he 
notified VA around September 2004.  However, this is not 
confirmed by a review of the record.  Rather, the evidence 
indicates that the Colorado Department of Corrections 
notified VA of the incarceration, and that such notice was 
received in October 2004.  

Thus, it is clear that there is significant fault on the part 
of the veteran.  By contrast, the evidence of record does not 
reveal fault on the part of VA.  Indeed, when VA learned of 
the incarceration in October 2004 a letter was immediately 
sent to him proposing a reduction in his benefits and 
alerting him that the adjustment would result in an 
overpayment of benefits.  

In sum, the veteran was at fault for not timely notifying VA 
of his incarceration.   No corresponding fault on the part of 
VA  has been persuasively demonstrated.  Thus, considerations 
of fault fail to support the veteran's request for a waiver 
of overpayment.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  In this regard, the 
veteran submitted a financial statement in March 2008.  That 
statement indicated monthly rent/mortgage payments of $1339, 
utilities of $277, child support in the amount of $803, a 
food bill of $400, a clothing bill of $50, a medication bill 
of $90, and transportation of $100.  

The March 2008 financial statement included other expenses, 
some of which are not found to constitute basic necessities.  
For example, the veteran listed a $192 monthly expense for 
cable television, phone and internet service.  While landline 
phone service is perhaps a basic necessity, the remainder of 
that expense is not.  Similarly, a $102 expense for a cell 
phone is not a basic necessity.  Additionally, the veteran 
listed a car payment of $629 and a bike payment of $780, 
along with $311 in automobile insurance.  As only the 
veteran's spouse is working, it would appear that only one 
vehicle should count toward basic necessities.  There is also 
a $1000 monthly expense for lawyer fees, at least some 
portion of which should not be considered as a basic 
necessity.

After making the above adjustments, it is found that the 
veteran's monthly expenses do not exceed the $5231.00 in 
monthly income between the veteran and his spouse.  Thus, a 
waiver of overpayment is not warranted on the basis of undue 
hardship.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
level of benefits received by the veteran at the time of his 
incarceration was intended to supplement his lost earning 
capacity due to his service-connected disabilities.  However, 
his incarceration raises additional considerations.  For 
example, the provisions reducing payment during incarceration 
serve to potentially discourage criminal activity and also 
serve to recognize that the incarcerated veteran's basic 
needs are being met by the correctional system during 
imprisonment.  Therefore, recovery of the overpayment would 
not be self-defeating but would rather affirm the intended 
purpose of the reduction due to incarceration.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  In the present case, a VA audit performed in 
October 2007 revealed that the veteran had been paid 
$35,223.00 in benefits while he should have been paid 
$27,150.41.  Thus, he received 
$8,072.59 that he was not entitled to.  It stands to reason, 
that, since repayment of the debt would not result in undue 
hardship, a waiver of the indebtedness here would result in 
unfair gain.  The veteran received monies to which he was not 
entitled, and in fairness such monies should be remitted 
where the financial resources are available to do so.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.  

At his June 2008 hearing, the veteran expressed his belief 
that it was unfair that, upon creation of the overpayment, 
recovery was only made from the monies received by him and 
not from the apportioned monies going to his spouse.  He 
essentially contended that the recovery should have been pro-
rated so that the financial burden did not fall entirely on 
himself.  However, the Board does not find that argument to 
be persuasive.  The veteran received monies he was not 
entitled to because he was incarcerated.  However, by 
contrast, his spouse was entitled to such payments pursuant 
to the apportionment provisions of 38 C.F.R. §§ 3.450 through 
3.461 (2007).  

In reaching the above conclusion, the Board observes that 
under 38 C.F.R. § 1.962, an overpayment is defined as 
"payments made to a designated living payee or beneficiary 
in excess of the amount due or to which such payee or 
beneficiary is entitled."  Again, the spouse, C. A. S. was 
clearly entitled to an apportionment, which was awarded in a 
May 2005 action.  Indeed, by that point in time the 
$8072.59 that is the subject of the overpayment claim had 
already been received by the veteran.  This is the basis for 
the overpayment.  The apportionment claim awarded to C. A. 
S., though involving the same amount of money, is not the 
subject of overpayment.  Very simply, one party was entitled 
to the benefits and the other was not.  Accordingly, recovery 
of the overpayment is solely borne by the veteran.  

In conclusion, as the evidence does not show fraud, 
misrepresentation, or bad faith, the veteran is not precluded 
from a waiver of overpayment of such indebtedness.  However, 
with the balancing of fault between the VA and debtor, the 
evidence does not demonstrate that repayment in this case 
would run counter to principles of equity and good 
conscience.  As such, the Board finds that no waiver is 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Waiver of recovery of an overpayment of VA benefits is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


